Citation Nr: 1341513	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from September 1978 to March 1979, followed by additional service in the Army National Guard involving one or more short periods of inactive duty training (INACDUTRA) or ACDUTRA.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  It was initiated by the appellant Veteran through a July 2007 claim for service connection for schizophrenia and associated depression, which the Board has expanded to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


FINDING OF FACT

Schizophrenia and major depression originated during or are otherwise etiologically related to a period of ACDUTRA from September 1978 to March 1979.  


CONCLUSION OF LAW

Schizophrenia and major depression were incurred in service.  38 U.S.C.A. §§ 101, 106, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached fully grants the benefit sought by this appeal, the need to discuss the VA's efforts to comply with its duties to notify and assist the claimant is obviated.  

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A.  1131; 38 C.F.R. § 3.303.  

Active military, naval, or air service includes any ACDUTRA during which the individual concerned was disabled or died from injury or disease incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(a) and (c).  It also includes any INACDUTRA during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(23) and (24); 38 C.F.R. § 3.6(a) and (d). 

The term veteran is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The term active military, naval, or air service is defined to include active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  The term active duty for training includes, inter alia, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(3). 

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(22-4); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. A. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty").  Moreover, the advantage of certain evidentiary presumptions provided by law, including but not limited to those involving the presumption of soundness as service entrance and for certain chronic diseases, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71   (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67  (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Therefore, the appellant is not entitled to a presumption of sound condition at entrance onto a period of ACDUTRA or INACDUTRA, or aggravation of a preexisting disorder during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including a psychosis, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) are not for application in the context of this appeal. 

The Board observes that the appellant does not have active service or any service-connected disability, but rather served on ADCUTRA and INACDUTRA.  Accordingly, he is not considered a "Veteran", and thus, he is not afforded certain presumptions which are enumerated above.  Nonetheless, the appellant's claims may prevail if the evidence shows that (1) he has a current disability that was caused or aggravated by an injury or disease incurred during a period of ACDUTRA or (2) he has a current disability that was caused or aggravated by an injury incurred during a period of INACDUTRA.  If service connection for either disorder is granted, the period of service corresponding to the incurred disease and/or injury will become "active service", and the appellant will be considered a "Veteran" for that period of service only. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b)  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The nexus between service and the current disability can be satisfied by medical or lay evidence as to the existence of continuous symptoms and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117  (1999). 

In this instance, service treatment records have been found to be unavailable for review.  In this regard, the Board notes that a formal determination as to their unavailability was entered by the RO in June 2008 following multiple failed attempts to obtain the records in question.  Their unavailability is in no way attributable to any actions of the appellant.  In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 8 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"). 

Here, there is evidence in the form of one or more statements of the appellant to medical professionals as to the existence of depression and anger toward others prior to service, and in one instance, an indication that he had been prescribed "a pill" to reduce those tendencies.  It is not shown whether the preservice difficulties were acute or chronic and there is credible lay evidence from others familiar with the appellant's pre- and postservice status to the effect that he was without any significant psychiatric or emotional problem and was otherwise stable prior to his military service.  The absence of service treatment records renders it impossible to ascertain what transpired in service from a mental standpoint, and notwithstanding the absence of documented psychiatric disability until the 2000s, an attending VA psychiatrist who has treated the Veteran since 2007 has diagnosed him with chronic paranoid schizophrenia and major depression (as well as alcohol dependence and cannabis abuse, which are not disabilities for which service connection may be established on a primary basis per 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301(c); see also Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).).  In addition, that VA physician opined in November 2009 that, based on the Veteran's statements, a records review, and information from collateral sources, the onset of the Veteran's schizophrenia and major depression was time linked with his basic training in the military with further exacerbations occurring thereafter and that it was as least as likely as not that his disorder was service-related.  

In light of the foregoing, and inasmuch as evidence challenging the veracity of the Veteran or other lay affiants or the opinion of his VA treating psychiatrist as to the service incurrence of the claimed disability is absent, service connection for chronic paranoid schizophrenia and major depression must be conceded.  As such, the appeal is granted in full.  

ORDER

Service connection for chronic paranoid schizophrenia and major depression is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


